DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 4-6, 10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 9,243,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘726 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.
Claims 1, 4, and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 117-19 of U.S. Patent No. 9,874,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘303 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.
Claims 1-9, 11-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 112-16 of U.S. Patent No. 10,495,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims is encompassed by that of the ‘250 patent which sets forth essentially the same structure but worded slightly differently, but still the same main components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 12 two “first beads of sealing material” are recited which is indefinite when it is not clear whether such is referring to two different first beads or whether such is the same first bead already defined at which the location of such would not permit it be in two locations at once thereby rendering the scope of the claim unclear due to the indefinite language of having two structures called “first bead”.  For purposes of speedy prosecution since claim 16 refers to “the second bead” it will be considered that the second mention of “first bead” in claim 12 is actually reciting a second bead of sealing material.  
Claim 16 recites the limitation "the second bead of sealing material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-7, 9-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Putman (2845199).  The reference to Putman discloses the recited vacuum insulated structure (col 1, lines 19-35; col 2, lines 1-11), comprising: a vessel 10,14 (fig 2) the vessel having an outer surface and an inner surface, and the inner surface defining a lumen (fig 2 shows vessel has an inner and outer surface defining a lumen inside near 16), a jacket 11,18 (see fig 2) the jacket being arranged about the vessel and the jacket having an outer surface and an inner surface (fig 2 shows the jacket has an outer and inner surface and surrounds the vessel), a first fitting 17 (fig 2) the first fitting being sealed to the vessel and also to the jacket (col 3 lines 35-75 discuss brazing and soldering between parts of the fitting 17 and the vessel part 14 and jacket part 18 which would create seals, and such also forms a vacuum area 12 which in order to maintain a vacuum must be sealed) the structure defining a sealed insulating space 12 between the vessel and the jacket (col 1 line 63 to col 2 line 41), and the first fitting being positioned such that at least a portion of the sealed insulating space is defined by at least a portion of the first fitting (the bottom portion of the fitting 17 in fig 2 is seen to face the inner spaced area that forms 12 the vacuum space and therefore defines a portion of the insulating space), and the sealed insulating space being at less than atmospheric pressure (such is discussed in the sections identified above as a vacuum which would be an insulating space less than atmospheric pressure by definition), with respect to claim 2, the jacket comprises a region that converges toward the vessel (the top curved part of the jacket around 11 is seen to converge inward which is where the vessel 10 lies and therefore converges inward toward the vessel), with respect to claim 3, the jacket comprises a region that converges toward the first fitting (the jacket portion near 18B converges inward to a location equal to 18A which is around the first fitting so the jacket converges inward toward a diameter that surrounds the end of the first fitting and therefore converges inward toward it), with respect to claim 4, the first fitting comprises a threaded region (see 17 near where threaded end 17A of a pipe threads into the first fitting 17 thereby forming a female threaded region), with respect to claim 5, an edge of the jacket is sealed to the vessel  by definition).

Claim(s) 1, 4, 6, 8-11, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bond (3152452).  The reference to Bond discloses the recited vacuum insulated structure (title),  by definition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Putman in view of Bond.  The reference to Putman discloses all of the recited structure above with the exception of forming the first fitting with an L shape, but does have a similar inwardly extending portion to contact the vessel.  The reference to Bond discloses the structure above, and it would have been obvious to one skilled in the art to modify the first fitting of Putman by forming such as more of an L shaped member to create the seal between the inner vessel and outer jacket as suggested by Bond where such teaches an equivalent type of shape for an end fitting to span the ends of a jacket and vessel to create a vacuum space can have an L shape to create the span between and define the vacuum space, and such would be an equivalent type of fitting to use providing the benefits of a simplified L shape over the slightly more complicated H shape that Putman teaches thereby potentially lowering production costs.

Claims 12-17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond in view of Putman.  The reference to Bond discloses the structure set forth above with the exception of specifically reciting providing beads of sealing materials to create the seals between members, but does at least teach the vessel 28 is a tube (see fig 1), providing the first fitting at the end of the jacket is shown as well, but Bond also fails to teach the type of bonding materials used and using different materials for the two different bonding areas.  It would have been obvious to one skilled in the art to modify the article of Bond by providing a first bead of sealing material between the first fitting and the jacket, and a first (or rather second) bead of sealing material between the first fitting and the vessel, and where they can include types of brazing materials and different brazing materials as suggested by Putman where such teaches the manner in which one skilled in the art would seal a vacuum insulation space formed by a vessel, jacket, and first fitting where the use of brazing type materials would insure a good seal and using different types for the different connections would allow for different sealing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Goss teaching a L shaped member in a spaced apart hose in hose structure with a fitting, Gibson teaching a jacket that converges to a vessel and has a vacuum insulation space, and Holbrook which teaches beads of sealing materials provided to connect a vessel to a jacket are known while maintaining a space between them that can be evacuated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH